Citation Nr: 1218920	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to May 1947.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in March 2011 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed respiratory disorder is not related to service, to include as secondary to asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, active service, to include as due to asbestos exposure.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The evidence of record shows that most of the Veteran's service medical records have been found to be unavailable.  The Board is satisfied that the evidence of record shows that VA has made sufficient efforts to secure any additional service records for the Veteran and has notified him of the records which are unavailable.  In a letter dated in December 2007, VA notified the Veteran that his records were unavailable, informed him of the actions taken in the attempt to locate the records, and asked the Veteran that he submit any service medical records in his possession.  The Veteran has also received a statement of the case and a Board remand, both of which commented on the Veteran's missing service records.  The Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2011) would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  In cases where the Veteran's service medical records are not obtainable, there is a heightened obligation to explain findings and to carefully consider the resolution of reasonable doubt in favor of the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are almost entirely missing and presumed destroyed.  There are only three service medical records available.  Two of the records relate to a hernia operation and convalescence without any mention of a respiratory disorder.  The third is a March 1947 separation physical examination, which found that the Veteran's lungs were normal.

After separation from service, a July 2001 private computed axial tomography (CT) examination report stated that there was evidence of minimal pleural thickening, bilaterally, consistent with previous asbestos exposure and indicating asbestos-related pleural disease.  A discoid change was also noted at the right lung base.  The summary was asbestos-related pleural disease, bilaterally.

In an August 2007 VA outpatient medical report, the Veteran complained of a cough for several years.  He reported that he was told he has asbestosis 10 to 15 years before.  He reported that he had a history of smoking 40 years before, and had torn down buildings which contained asbestos during active service.  After physical examination, the assessment was hemoptysis with questionable chronic obstructive pulmonary disease (COPD).  The examiner ordered multiple diagnostic tests, including a chest x-ray, CT, and a pulmonary function test (PFT).  After physical examination, a second August 2007 VA outpatient medical report gave an assessment of cough with questionable COPD and also ordered PFT and CT testing.

A September 2007 VA CT report stated that a scan of the Veteran's chest was performed for evaluation of his hemoptysis.  Emphysema changes were seen, with a mild fibrosis of the lung bases, bilaterally.  The impression was probable COPD with mild fibrosis of the pulmonary bases.

An October 2007 VA PFT report stated that all tests were normal.

A November 2007 VA outpatient medical report stated that the Veteran was being evaluated for asbestos exposure.  After examination, the assessment was asbestos exposure, evaluation underway.

After physical examination, a March 2008 VA outpatient medical report gave an assessment of COPD.

In a September 2008 VA outpatient medical report, the Veteran reported that he had received a diagnosis of asbestosis in the 1990s.  The report stated that an August 2007 VA chest x-ray was negative and had given an impression of a normal chest.  Following a review of the September 2007 VA CT report and a physical examination, the assessment were COPD and asbestosis diagnosed in the 1990s.

After physical examination, a November 2008 VA outpatient medical report gave an assessment of history of asbestosis.

A January 2012 VA respiratory conditions examination report states that the Veteran's claims file was reviewed.  After diagnostic testing, the diagnoses were COPD and asbestos exposure.  An associated chest x-ray gave an impression of clear and expanded lungs.  The examiner opined that the Veteran's respiratory disorder was less likely than not incurred in or caused by service, with the rationale being that there was no diagnostic evidence to support a current asbestos-related pleural disease condition.

A March 2012 addendum to the January 2012 VA respiratory conditions examination report noted the July 2001 private CT examination report which showed findings consistent with asbestos related pleural disease.  The examiner stated that the September 2007 VA CT report did not confirm the presence of pleural-based asbestosis.  After review of further diagnostic testing, the examiner stated that there was no indication of asbestosis lung involvement, and no documentation indicating that the Veteran's currently diagnosed COPD was aggravated beyond its natural progression by in-service asbestos exposure.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed respiratory disorder is not related to service, to include as secondary to asbestos exposure.  The Veteran's service medical records are negative for any diagnosis of a respiratory disorder.  While the Veteran has a current diagnosis of a respiratory disorder, there is no medical evidence of record that a respiratory disorder was diagnosed prior to July 2001, over 54 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

In addition, there is no medical evidence of record that relates the Veteran's currently diagnosed respiratory disorder to service.  The only medical evidence of record which addresses the etiology of the Veteran's currently diagnosed respiratory disorder are the January 2012 VA respiratory conditions examination report and the associated March 2012 addendum, which found that the Veteran's respiratory disorder was less likely than not incurred in or caused by service, and was not aggravated by in-service asbestos exposure.

The Veteran has stated that he was exposed to asbestos during service.  The Veteran' statements are competent evidence to report such exposure.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  In addition, a November 2011 VA memorandum confirmed that asbestos was present at the military base where the Veteran was stationed, and stated that the Veteran's exposure to asbestos in service should be conceded.  However, the Veteran's statements are not competent evidence to provide a medical opinion that his currently diagnosed respiratory disorder is related to his in-service asbestos exposure.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed respiratory disorder is related to his in-service asbestos exposure.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

With regard to the Veteran's asbestos exposure claim, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, § C, ¶ 9 (September 29, 2006); McGinty v. Brown, 4 Vet. App. 428 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at the late stages; and pulmonary function impairment and cor pulmonale which can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, and the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.  The manual states that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.

Despite the Veteran's claim that he has a current diagnosis of asbestosis, the preponderance of the medical evidence of record shows that the Veteran does not have a diagnosis of asbestosis or any respiratory disorder associated with asbestos exposure.  The only medical evidence of record which gives such a diagnosis is the July 2001 private CT examination report, which stated that testing showed an asbestos-related pleural disease condition.  While that report is competent to demonstrate the presence of an asbestos-related respiratory disorder, it is outweighed by the remainder of the medical evidence of record.  That medical evidence includes multiple VA medical records dated from August 2007 to March 2012, none of which gave a non-historical diagnosis of an asbestos-related respiratory disorder.  In addition, the January 2012 VA respiratory examination report and the associated March 2012 addendum specifically stated that diagnostic testing did not show the presence of asbestos-related respiratory disorder.  The Board gives greater probative weight to these reports, as they were made after x-ray, CT, and PFT testing, while the July 2001 diagnosis was given after only a CT examination.  Accordingly, the Board finds that the preponderance of the medical evidence of record shows that any currently diagnosed respiratory disorder is not related to service, to include as due to asbestos exposure.  Therefore, service connection for a respiratory disorder is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


